Citation Nr: 0531315	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
preeclampsia.

2.  Entitlement to service connection for post-operative 
residuals of a cesarean section necessitated by severe 
preeclampsia, to include a surgical scar.  

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for status post 
cholecystectomy.

6.  Entitlement to service connection for status post 
appendectomy.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a status post 
hysterectomy with fibroid tumors.

10.  Entitlement to service connection for a psychiatric 
disorder, to include major depression, an anxiety disorder 
with features of post traumatic stress disorder (PTSD), and a 
psychotic disorder.

11.  Entitlement to service connection for chronic fatigue 
syndrome.

12.  Entitlement to service connection for a chronic 
disability manifested by back and joint pains, to include as 
secondary to hepatitis C.

13.  Entitlement to service connection for a chronic 
disability manifested by chest pain, to include as secondary 
to hepatitis C.

14.  Entitlement to service connection for a chronic 
disability manifested by dizziness, to include as secondary 
to a cesarean section and/or a hysterectomy.  

15.  Entitlement to an initial compensable rating for a 
service connected recurrent urinary tract infections (UTIs).  

16.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002, April 2004, and November 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which denied 
service connection for Hepatitis C; gastroesophageal reflux 
disease (GERD) (also claimed as vomiting); status post 
cholecystectomy; status post appendectomy; migraine headaches 
(also claimed as vomiting); hypertension; fibroids, status 
post hysterectomy; status post cesarean scar; major 
depression, anxiety disorder not otherwise specified with 
features of post traumatic stress disorder (PTSD) and 
psychotic disorder; chronic fatigue; back and joint pains; 
chest pain; anemia; and dizziness.  

The above rating decisions also denied entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities, and a TDIU; granted service 
connection for recurrent yeast vaginitis and recurrent 
urinary tract infections (UTIs); the RO assigned 
noncompensable ratings for the latter two service-connected 
disorders.  The veteran appealed for earlier effective dates 
for the grant of service connection for recurrent yeast 
vaginitis and UTIs (see March 2005 Statement of the Case) but 
she subsequently withdrew both claims (see April 2005 VA Form 
9).  38 C.F.R. § 20.204 (2004).  In another April 2005 VA 
Form 9, the veteran withdrew her appeal for service 
connection for anemia.  Id.  

In a June 2005 decision, the RO granted an initial 10 percent 
rating for recurrent yeast vaginitis, effective from May 24, 
2002.  In June 2005 correspondence, the veteran indicated 
that she was satisfied with that rating.  Hence, the issue 
for an initial rating in excess of 10 percent for recurrent 
yeast vaginitis is not in appellate status and the claim for 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is moot. 



The issues that remain on appeal are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The veteran went on active duty in March 1976.  She became 
pregnant during service and was discharged on March [redacted], 1980.  
She gave birth 15 days later.  When she was taken to the 
hospital, an emergency cesarean section was performed because 
of fetal distress and severe preeclampsia.  Complications 
during surgery necessitated blood transfusions. 

The medical evidence shows, and the RO has conceded, that the 
veteran's hepatitis C is causally linked to the blood 
transfusions she received in conjunction with her cesarean 
approximately two weeks post-service.  Since the cesarean 
section was necessitated by the veteran's severe 
preeclampsia, the question becomes whether or not this latter 
disorder began during or is otherwise linked to service.  The 
Board notes that the veteran's separation examination was 
normal, but she did complain of swollen feet and joints when 
she completed her report of medical history.  The separation 
examination was conducted on January 23, 1980, approximately 
six weeks prior to discharge and only eight weeks prior to 
the diagnosis of preeclampsia.  

Given the veteran's history at the time of her separation 
examination and the diagnosis of preeclampsia recorded only 
two weeks post-service, the Board finds that a VA examination 
is warranted for the purpose of determining whether her 
preeclampsia was incurred in service.  38 U.S.C.A. § 5107A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran contends that her GERD, gall bladder disease, 
status post appendectomy, migraine headaches, hypertension, 
status post hysterectomy with fibroids, variously diagnosed 
psychiatric illnesses, chronic fatigue, back and joint 
disability, chest pain, and dizziness are either linked to 
service or to her hepatitis C, which was caused by blood 
transfusions during surgery for her allegedly service 
incurred preeclampsia.  The veteran also asserts that her 
gall bladder disease, status post appendectomy, and status 
post hysterectomy with fibroids were the result of 
endometriosis with bladder adhesions anteriorly and bowel 
adhesions posteriorly, which were caused by the same surgery.  

The Board finds that if, and only if, the VA clinician 
determines that the veteran's preeclampsia began during 
service, he/she should provide an opinion as to whether the 
veteran suffers from any residuals of the resultant cesarean 
section and blood transfusions.  In so doing, the clinician 
should specifically indicate whether or not the veteran 
suffers from each of the above-listed conditions, and if so, 
whether it is as likely as not that they are residuals of the 
veteran's cesarean section and/or blood transfusions.  
38 U.S.C.A. § 5107A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Additionally, the veteran seeks an initial compensable rating 
for recurrent UTIs.  Her most recent VA examination was 
conducted in March 2002.  Given the fact that the last VA 
compensation examination was more than three and a half years 
ago and considering the veteran's claim of increased 
disablement since that time, it is the Board's judgment that 
there is a duty to provide her with a more current VA 
examination.  Id; Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994). 

Appellate review of the veteran's claim for a TDIU must be 
deferred pending the completion of the development and 
readjudication of the claims noted above as it is intertwined 
with these service connection and increased rating claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Finally, the RO should ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2004).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:
 
1.  The RO should ensure compliance with 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A; 38 C.F.R. § 3.159 (2005).  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
veteran written notification specific to 
her claims, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claims.

2.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of determining the current severity of 
her service-connected recurrent urinary 
tract infections, to include the 
frequency, duration and intensity of the 
infections; and the treatment 
necessitated by any such episodes, to 
include any long-term drug therapy, any 
hospitalizations that have been necessary 
(the frequency of such should be noted 
per year); whether continuous 
intermittent or intensive management has 
been or is currently necessary, whether 
there have been recurrent symptomatic 
infections requiring drainage or frequent 
hospitalization (greater than two times 
per year); and whether there has been any 
secondary renal dysfunction.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  

The urologist should also render an 
opinion regarding the approximate onset 
date of the veteran's preeclampsia 
(whether it began during service or post 
service).  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's preeclampsia began during 
or is causally linked to any incident of 
service.  

The examiner is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

If the clinician finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate. 

The examiner is also requested to provide 
a rationale for any opinion expressed.          
 
4.  If, and only if, the VA urologist 
determines that the veteran's 
preeclampsia began during or is causally 
linked to any incident of service, he/she 
should be asked to opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran has any 
residuals of the surgical treatment of 
her preeclampsia.  Specifically, the 
clinician should be asked whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
hepatitis C; GERD; status post 
cholecystectomy; status post 
appendectomy; migraine headaches; 
hypertension; status post hysterectomy 
with fibroids; any psychiatric disorder 
that may be present, chronic fatigue; a 
disability manifested by back and joint 
pains; a disability manifested by chest 
pain; and a disability manifested by 
dizziness are causally linked to the 
surgical treatment of her preeclampsia, 
to include a cesarean section and blood 
transfusions.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for an initial or staged compensable 
rating for recurrent UTIs, and all of the 
above service connection claims on 
appeal, with consideration of all of the 
evidence obtained since the issuance of a 
supplemental statement of the case in 
June 2005.

6.  The RO should then readjudicate the 
veteran's claim for a TDIU, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
June 2005.
  
7.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the June 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


